DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Applicant’s amendments filed on March 23, 2022 have been entered. Claims 1 and 15 have been amended. Claims 6 and 21 have been canceled. Claims 1-4, 7-12, 15-18, 22-26 and 29-38 are pending in this application, with claims 1 and 15 being independent.

Response to Arguments
4.	Applicant’s arguments, see page 7, filed March 23, 2022, with respect to the claim objections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the informalities of the previous claims; thus the objections to these claims have been withdrawn.

5.	Applicant's arguments filed March 23, 2022, with respect to the 103 rejections has been fully considered but are moot in view of the new grounds of rejection. 
Examiner notes that independent claims 1 and 15 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in below detail action.

6.	On page 8 of Applicant's Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed below.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claims 1-4, 6-7, 18, 20-21 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar et al., (“Molnar”) [US-2015/0125943-A1] in view of Johnson et al., (“Johnson”) [US-2016/0069997-A1], further in view of Cui et al., (“Cui”) [US-8,660,312-B2], still further in view of Tukker et al., (“Tukker”) [US-9,377,179-B2]
Regarding claim 1, Molnar discloses a lens-less  imaging device (Molnar- ¶0004 discloses a lens-less, angle-sensitive pixel (ASP) sensor) comprising:
a plurality of optical receiving elements (Molnar- Fig. 6 and ¶0085 disclose gratings coupled with sensors, A complete angle-sensitive pixel (ASP) 500-1 composed of eight different sensors placed in close proximity is shown in FIG. 6 b) positioned along a surface  in which an  image of a target is formed (Molnar- Fig. 6 and ¶0085 disclose gratings coupled with sensors, A complete angle-sensitive pixel (ASP) 500-1 composed of eight different sensors placed in close proximity is shown in FIG. 6 b. Four sensors are responsible for the angle in the x-z plane; four more are needed for the angle in the y-z plane)), each of the plurality of optical receiving elements being responsive to light received from a different  direction (Molnar- ¶0085 discloses each grating coupled with a sensor is responsive to angles in only one direction [different direction], angles are measured relative to the x-z and y-z planes; ¶0086 discloses photodiode in each of the eight sensors, each sensor responsive to different angles of light, measures the total light flux through the stacked gratings), each of the plurality of optical receiving element having a field of view that overlaps with a field of view of at least a subset of a remaining ones of the plurality of optical receiving elements (Molnar- ¶0104 discloses the four diodes, D0, D90, D180 and D270 are not all interleaved with each other, but appear in adjacent pixels, they may encode slightly different incident angles - redundant information is captured by diodes corresponding to respective adjacent gratings).
Molnar fails to explicitly disclose, but Johnson discloses
defining a focal zone (Johnson- Fig. 7 and ¶0075-0076 disclose measurement systems 760 provide location information about reference marks 792 [defining a focal zone] […] Measurement systems 760 may be mounted on a mechanically stable curved platform 718 […] In cases when reference marks 792 are presented in both fields of view of systems 760 the processing 790 may be performed in a spatially coherent fashion; Fig. 8 and ¶0078 disclose the field of view of the measurement channels 830 and 820 cooperates with reference marks 892 to obtain high resolution location information [defining a focal zone]. The precision of system 800 allows relative measurements between reference marks 892 and measurement system 840 to provide improved location information over a wide field of view);
a 3-D image of a target is formed (Johnson- Fig. 9 and ¶0079 disclose system 900 includes an imaging channel 910. The layout of the imaging channel 910 includes infinity corrected optics or an objective 914 and captures light information from the reference marks 904 […] Three dimensional spatial information of a measured object such as, but not limited to, a reference mark 904, may be obtained with a single objective 914 using the imaging channel 910 where the relative precision of a distance estimation error is inversely related to the sine of the angle 906 between one or more chief rays of a marginal measurement channel and an on-axis measurement channel, measured at the objective or reference marks 904);
a different angular direction (Johnson- Figs. 12 and 9 and ¶0094 disclose the period and outer dimensions of the 2D grating in reference mark 1210 provides angular information […] a micro lens array 912 and 924 used in the system 900 as shown in FIG. 9, but with a 35 mm working distance, chief rays from adjacent micro lens elements 902 images with a +/−10 degree angle to the reference mark 904 allowing significant angular separation between measurements – suggests angular direction);
Johnson further discloses
each optical receiving element having a field of view that overlaps with a field of view of at least a subset of a remaining ones of the plurality of optical receiving elements (Johnson- ¶0075-0076 teach the measurement systems 760 provide location information about reference marks 792 […] In cases when reference marks 792 are presented in both fields of view of systems 760 the processing 790 may be performed in a spatially coherent fashion. The independent fields of view of measurement systems 760 may be further configured to completely overlap in desired locations on work piece 705 in which case the spatial coherence of system 700 is leveraged across the curved work piece 705 [having a field of view that overlaps with a field of view of at least a subset]; ¶0078-0079 teach the field of view of the measurement channels 830 and 820 cooperates with reference marks 892 to obtain high resolution location information. The precision of system 800 allows relative measurements between reference marks 892 and measurement system 840 to provide improved location information over a wide field of view. FIG. 9 is an embodiment of the invention shown as system 900 […] The layout of the imaging channel 910 includes infinity corrected optics or an objective 914 and captures light information from the reference marks 904 […] Three dimensional spatial information of a measured object such as, but not limited to, a reference mark 904, may be obtained with a single objective 914 using the imaging channel 910 where the relative precision of a distance estimation error is inversely related to the sine of the angle 906 between one or more chief rays of a marginal measurement channel and an on-axis measurement channel, measured at the objective or reference marks 904); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Molnar to incorporate the teachings of Johnson, and apply the configuration in defining a focal zone and angular information into the plurality of optical receiving elements positioned along a surface, as taught by Molnar so each of the plurality of optical receiving elements being responsive to light received from a different angular direction.
Doing so would result in improved image quality while making the device compact and inexpensive.
The prior art fails to explicitly disclose, but Cui discloses
a lens-less 3-D imaging device (Cui- col 1, lines 44-50 discloses in an imaging device (Embodiments of the present invention generally relate to quantitative differential interference contrast (DIC) devices with wavefront sensors. More specifically, certain embodiments relate to quantitative DIC devices with wavefront sensors used in applications such as microscopy or photography, and that are adapted to compute depth sectioning of specimens and other objects) that it is desirable to replace the micro-lenses in a device of Johnson with a lensless system; col 20, line 22 to col 21, line 2 discloses the above compact and lensless two-dimensional differential phase measurement scheme can be deployed in OFM imaging scheme as well. By replacing the single light transmissive regions of an intensity OFM device with two-dimensional structured apertures, the intensity OFM device becomes an on-chip and quantitative differential interference contrast optoHuidic microscope which can improve image quality while providing high throughput in a compact and inexpensive device);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified the 3-D imaging device of Molnar/Johnson be a lens-less 3-D imaging device as disclosed by Cui as this results in improved image quality while making the device compact and inexpensive.
The prior art fails to explicitly disclose wherein at least a first subset of the plurality of optical receiving elements has a Gaussian distribution response.
However, Tukker discloses
optical receiving elements has a Gaussian distribution response (Tukker- col 6, line 28-32: A desirable distribution may for example be a Gaussian beam with a 35° FWHM (Full Width Half Maximum) angle. An optical element providing a Gaussian, or bell-shaped, intensity distribution is readily achievable based on the aforementioned mathematical methods).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Molnar/Johnson/Cui to incorporate the teachings of Tukker, and apply the Gaussian distribution into the subset of the plurality of optical receiving elements, as taught by Molnar/Johnson/Cui so at least a first subset of the plurality of optical receiving elements has a Gaussian distribution response.
Doing so would provide an improved optical element.


Regarding claim 2, Molnar in view of Johnson, Cui and Tukker, discloses the lens-less 3-D imaging device of claim 1 and further discloses wherein each of the plurality of optical receiving element is a transparent dielectric element (Molnar- ¶0112 teaches one exemplary ASP device 2400 and technique, with a periodic, rectangular binary phase structure 2300 implemented in an intermetal dielectric layer stack).

Regarding claim 3, Molnar in view of Johnson, Cui and Tukker, discloses the lens-less 3-D imaging device of claim 1 and further discloses wherein each of the plurality of optical receiving element is a grating coupler (Molnar- ¶0080 teaches Separate pixels with gratings shifted by 0, 180 and 270 degrees or, alternatively, 0, 120 and 240 degrees, for example, would extract full angle information); 
Johnson further discloses
each of the plurality of optical receiving element is a grating coupler (Johnson- ¶0094 discloses the period and outer dimensions of the 2D grating in reference mark 1210 provides angular information, while the center of mass provides spatial location information. In one embodiment, using FIG. 12 and FIG. 9, a micro lens array 912 and 924 used in the system 900 as shown in FIG. 9, but with a 35 mm working distance, chief rays from adjacent micro lens elements 902 images with a +/−10 degree angle to the reference mark 904 allowing significant angular separation between measurements. While the coherent application of sub-images formed from different micro lenses 912 and 924 determines Z information, individual sub-images determine x, y spatial location and angle to the plane of the reference mark 1210, relative to the particular chief-ray).

Regarding claim 4, Molnar in view of Johnson, Cui and Tukker, discloses the lens-less 3-D imaging device of claim 1 and further discloses wherein each optical receiving element is a photo detector (Cui- col 14, lines 47-59 discloses A light detector 230 (e.g., photosensor) can refer to any suitable device capable of detecting light and generating signals with wavefront data about the intensity, wavelength, wavefront slope, phase gradient in one or more orthogonal directions, and/or other information about the light being detected. The signals may be in the form of electrical current that results from the photoelectric effect. Some examples of suitable light detectors 230 include a charge coupled device (CCD) or a linear or two-dimensional array of photodiodes (e.g., avalanche photodiodes (APDs)). A light detector 230 could also be a complementary metal-oxide-semiconductor (CMOS) or photomultiplier tubes (PMTs). Other suitable light detectors 230 are commercially available”).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Molnar/Johnson/Tukker to incorporate the teachings of Cui, and apply the photo detector into the optical receiving elements, as taught by Molnar/Johnson/Tukker in a lens-less 3-D imaging device.
Doing so would improve image quality while providing high throughput in a compact and inexpensive device.

Regarding claim 7, Molnar in view of Johnson, Cui and Tukker, discloses the lens-less 3-D imaging device of claim 1 and further discloses wherein at least a first subset of the plurality of optical receiving elements has a non-Gaussian distribution response (Molnar- Fig. 24d and ¶0058 teach a measured response of the detector as a function of incident angle).

Regarding claim 35, Molnar in view of Johnson, Cui and Tukker, discloses the lens-less 3-D imaging device of claim 1 and further discloses wherein said plurality of optical receiving elements are formed in one or more substrates comprising an illumination source (Johnson- ¶0068; ¶0075-0078 disclose the reference marks 792 cooperate with measurement systems 760, measurement processor 790, and illumination systems 722 a and 722 b to form measurements 715. Measurements 715 may comprise distance information of the location of the reference marks 792. Illumination systems 722 a, 722 b may be, for example, configured on opposing sides of curved work piece 705 and provide first location estimates by using at least one of a transmission, reflection, polarization and opaqueness measurement” “In channel 830, a micro lens array 806 is placed beyond the focal point of common optics 810 and 808. Electromagnetic energy detectors 802 cooperate with micro lens array 806 and light field 804 to form wavefront estimations related to micro lens positions and curvatures in micro lens array 806”).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Molnar/Cui/Tukker to incorporate the teachings of Johnson, and apply the configuration of the substrates comprising an illumination source into the plurality of optical receiving elements, as taught by Molnar/Cui/Tukker in a lens-less 3-D imaging device so the plurality of optical receiving elements are formed in one or more substrates comprising an illumination source.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 18, Molnar in view of Johnson and Tukker, discloses the method of claim 15 and the prior art fails to explicitly disclose, but Cui discloses wherein each optical receiving element is a photo detector (see Claim 4 rejection for detailed analysis).


9.	Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Cui, further in view of Tukker, still further in view of Wang et al., (“Wang”) [US-2019/0094575-A1]
Regarding claim 8, Molnar in view of Johnson, Cui and Tukker, discloses the lens-less 3-D imaging device of claim 2 and fails to explicitly disclose, but Wang discloses wherein each of the plurality of grating couplers has a same angular view (Wang- ¶0037 discloses the selection of the light-emitting direction and color can be realized by the coupling of a given mode in a wave guide layer (namely the lower substrate) by the wave-guide grating coupler, namely the wave-guide grating coupler couples light with given wavelength from one surface of the display panel in a given direction […] In addition, the display device may be also used for flat panel display. In this case, the gratings select large period (more than 1 .mu.m) and have more diffraction orders, and uniform display within certain angular field of view [same angular view] is realized by combining with some scattering structures, such as scattering membranes).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson/Cui/Tukker to incorporate the teachings of Wang, and combining the gratings that uniform display within certain angular field of view into the plurality of grating couplers, as taught by Molnar/Johnson/Cui/Tukker in the lens-less 3-D imaging device so each of the plurality of grating couplers has a same angular view.
Doing so would result in improved image quality while making the device compact and inexpensive.

Regarding claim 9, Molnar in view of Johnson, Cui and Tukker, discloses the lens-less 3-D imaging device of claim 4 and further discloses the plurality of photo detectors (Cui- col 14, lines 47-59 discloses A light detector 230 (e.g., photosensor) can refer to any suitable device capable of detecting light and generating signals with wavefront data about the intensity, wavelength, wavefront slope, phase gradient in one or more orthogonal directions, and/or other information about the light being detected. The signals may be in the form of electrical current that results from the photoelectric effect. Some examples of suitable light detectors 230 include a charge coupled device (CCD) or a linear or two-dimensional array of photodiodes (e.g., avalanche photodiodes (APDs)). A light detector 230 could also be a complementary metal-oxide-semiconductor (CMOS) or photomultiplier tubes (PMTs). Other suitable light detectors 230 are commercially available”).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Molnar/Johnson/Tukker to incorporate the teachings of Cui, and apply the photo detector into the optical receiving elements, as taught by Molnar/Johnson/Tukker in a lens-less 3-D imaging device.
Doing so would improve image quality while providing high throughput in a compact and inexpensive device.
The prior art fails to explicitly disclose, but Wang discloses
a same angular view (Wang- ¶0037 discloses the selection of the light-emitting direction and color can be realized by the coupling of a given mode in a wave guide layer (namely the lower substrate) by the wave-guide grating coupler, namely the wave-guide grating coupler couples light with given wavelength from one surface of the display panel in a given direction […] In addition, the display device may be also used for flat panel display. In this case, the gratings select large period (more than 1 .mu.m) and have more diffraction orders, and uniform display within certain angular field of view [same angular view] is realized by combining with some scattering structures, such as scattering membranes).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson/Cui/Tukker to incorporate the teachings of Wang, and combining the uniform display within certain angular field of view into the photo detectors, as taught by Cui in the lens-less 3-D imaging device, as taught by Molnar/Johnson/Cui/Tukker so each of the plurality of photo detectors has a same angular view.
Doing so would result in improved image quality while making the device compact and inexpensive.


10.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Cui, further in view of Tukker, still further in view of Hvass et al., (“Hvass”) [US-2012/0286147-A1]
Regarding claim 10, Molnar in view of Johnson, Cui and Tukker, discloses the lens-less 3-D imaging device of claim 1 and fails to explicitly teach, but Hvass discloses wherein the plurality of optical receiving elements are positioned along inner surfaces of an icosahedron (Hvass- Fig. 4 and ¶0032 disclose the outer optical elements may form a substantially complete truncated icosahedron).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson/Cui/Tukker to incorporate the teachings of Hvass, and combining the truncated icosahedron into the the plurality of optical receiving elements, as taught by Molnar/Johnson/Cui/Tukker in the lens-less 3-D imaging device so the plurality of optical receiving elements are positioned along inner surfaces of an icosahedron.
Doing so would result in improved image quality while making the device compact and inexpensive.


11.	Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Cui, further in view of Tukker, still further in view of Hvass, still further in view of Russell, (“Russell”) [US-2007/0083289-A1]
Regarding claim 11, Molnar in view of Johnson, Cui, Tukker and Hvass, discloses the lens-less 3-D imaging device of claim 10 and further discloses wherein each of at least a subset of the inner surfaces of the icosahedron (see Claim 10 rejection for detailed analysis), and fails to explicitly teach, but Russell teaches comprises a circuit board on which at least a subset of the plurality of receiving elements are disposed (Russell- ¶0030 discloses FIG. 2 shows another close-up view of a segment of an AEMS, also implemented in—and essentially disposed within—an electro-active polymer (EAP) substrate. AEMSs can also be disposed upon or within flexible PCBs; conductive fabrics; conductive foam (e.g., carbon-impregnated foam) or other conductive, semi-conductive, or non-conductive strata or substrates. AEMS capabilities will vary widely, depending on chosen substrates, number of Array Elements per unit area, type of electrical and/or mechanical connections between Array Elements, etc.”).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson/Cui/Tukker/Hvass to incorporate the teachings of Russell, and combining the flexible circuit board in Russell with the plurality of receiving elements, as taught by Molnar in the lens-less 3-D imaging device so each of at least a subset of the inner surfaces of the icosahedron comprises a circuit board on which at least a subset of the plurality ofreceiving elements are disposed.
Doing so would allow the method to be used in articles of clothing and in other applications where a rigid circuit board is not piratical.

Regarding claim 12, Molnar in view of Johnson, Tukker, Cui, Hvass and Russell, teaches the lens-less 3-D imaging device of claim 11 and further teaches wherein at least one of the circuit boards comprises control circuitry (see Claim 11 rejection for detailed analysis) configured to form the 3-D image in accordance with received responses of the optical receiving elements and further in accordance with optical transfer functions of the of optical receiving elements (Molnar- ¶0086 discloses the periodic self-images are generated according to the responses of sensors can be approximately modeled by the equations, see ¶0082; Johnson- Fig. 9 and ¶0079 disclose system 900 includes an imaging channel 910. The layout of the imaging channel 910 includes infinity corrected optics or an objective 914 and captures light information from the reference marks 904 […] Three dimensional spatial information of a measured object such as, but not limited to, a reference mark 904, may be obtained with a single objective 914 using the imaging channel 910 where the relative precision of a distance estimation error is inversely related to the sine of the angle 906 between one or more chief rays of a marginal measurement channel and an on-axis measurement channel, measured at the objective or reference marks 904).


12.	Claims 15-17 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar et al., (“Molnar”) [US-2015/0125943-A1] in view of Johnson et al., (“Johnson”) [US-2016/0069997-A1], further in view of Tukker et al., (“Tukker”) [US-9,377,179-B2]
Regarding claim 15, Molnar discloses a method of forming an  image of a target (Molnar- ¶0015 discloses methods for measuring a light field at a given image plane […] measure the intensity and incident angle of a light field to provide an image of the light field (light-field imaging)), the method comprising:
receiving a response from each of a plurality of optical receiving elements positioned along a surface (Molnar- Fig. 6 and ¶0085 disclose gratings coupled with sensors, A complete angle-sensitive pixel (ASP) 500-1 composed of eight different sensors placed in close proximity is shown in FIG. 6 b. Four sensors are responsible for the angle in the x-z plane; four more are needed for the angle in the y-z plane), each of the plurality of optical receiving elements being responsive to light received from a different  direction (Molnar- ¶0085 discloses each grating coupled with a sensor is responsive to angles in only one direction [different direction], a second set of identical devices with gratings rotated by 90 degrees [angular direction], angles are measured relative to the x-z and y-z planes; ¶0086 discloses photodiode in each of the eight sensors, each sensor responsive to different angles of light, measures the total light flux through the stacked gratings), each of the plurality of optical receiving elements having a field of view that overlaps with a field of view of at least a subset of a remaining ones of the plurality of optical receiving elements (Molnar- ¶0104 discloses the four diodes, D0, D90, D180 and D270 are not all interleaved with each other, but appear in adjacent pixels, they may encode slightly different incident angles - redundant information is captured by diodes corresponding to respective adjacent gratings); and 
forming the  image in accordance with the received responses (Molnar- ¶0086 discloses the periodic self-images are generated according to the responses of sensors, the photodiode in each of the eight sensors, each sensor responsive to different angles of light, measures the total light flux through the stacked gratings) and further in accordance with optical transfer functions of the plurality of optical receiving elements (Molnar- ¶0086 discloses the periodic self-images are generated according to the responses of sensors can be approximately modeled by the equations, see ¶0082).
Molnar does not explicitly disclose, but Johnson discloses
forming the 3-D image (Johnson- Fig. 9 and ¶0079 disclose system 900 includes an imaging channel 910. The layout of the imaging channel 910 includes infinity corrected optics or an objective 914 and captures light information from the reference marks 904 […] Three dimensional spatial information of a measured object such as, but not limited to, a reference mark 904, may be obtained with a single objective 914 using the imaging channel 910 where the relative precision of a distance estimation error is inversely related to the sine of the angle 906 between one or more chief rays of a marginal measurement channel and an on-axis measurement channel, measured at the objective or reference marks 904).
a different angular direction (Johnson- Figs. 12 and 9 and ¶0094 disclose the period and outer dimensions of the 2D grating in reference mark 1210 provides angular information […] a micro lens array 912 and 924 used in the system 900 as shown in FIG. 9, but with a 35 mm working distance, chief rays from adjacent micro lens elements 902 images with a +/−10 degree angle to the reference mark 904 allowing significant angular separation between measurements – suggests angular direction);
Johnson further discloses
a plurality of optical receiving elements positioned along a surface (Johnson- Fig. 8 and ¶0078 disclose field of view of the measurement channels 830 and 820 cooperates with reference marks 892 to obtain high resolution location information. The precision of system 800 allows relative measurements between reference marks 892 and measurement system 840 to provide improved location information over a wide field of view),
each optical receiving element having a field of view that overlaps with a field of view of at least a subset of a remaining ones of the plurality of optical receiving elements (Johnson- ¶0075-0076 teach the measurement systems 760 provide location information about reference marks 792 […] In cases when reference marks 792 are presented in both fields of view of systems 760 the processing 790 may be performed in a spatially coherent fashion. The independent fields of view of measurement systems 760 may be further configured to completely overlap in desired locations on work piece 705 in which case the spatial coherence of system 700 is leveraged across the curved work piece 705 [having a field of view that overlaps with a field of view of at least a subset]; ¶0078-0079 teach the field of view of the measurement channels 830 and 820 cooperates with reference marks 892 to obtain high resolution location information. The precision of system 800 allows relative measurements between reference marks 892 and measurement system 840 to provide improved location information over a wide field of view. FIG. 9 is an embodiment of the invention shown as system 900 […] The layout of the imaging channel 910 includes infinity corrected optics or an objective 914 and captures light information from the reference marks 904 […] Three dimensional spatial information of a measured object such as, but not limited to, a reference mark 904, may be obtained with a single objective 914 using the imaging channel 910 where the relative precision of a distance estimation error is inversely related to the sine of the angle 906 between one or more chief rays of a marginal measurement channel and an on-axis measurement channel, measured at the objective or reference marks 904);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Molnar to incorporate the teachings of Johnson, and apply forming the 3-D image into the lights reflected from the plurality of optical receiving elements and optical transfer functions, as taught by Molnar in a lens-less 3-D imaging device.
Doing so would result in improved image quality while making the device compact and inexpensive.
The prior art fails to explicitly disclose wherein at least a first subset of the plurality of optical receiving elements has a Gaussian distribution response.
However, Tukker discloses
optical receiving elements has a Gaussian distribution response (Tukker- col 6, line 28-32: A desirable distribution may for example be a Gaussian beam with a 35° FWHM (Full Width Half Maximum) angle. An optical element providing a Gaussian, or bell-shaped, intensity distribution is readily achievable based on the aforementioned mathematical methods).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Molnar/Johnson to incorporate the teachings of Tukker, and apply the Gaussian distribution into the subset of the plurality of optical receiving elements, as taught by Molnar/Johnson so at least a first subset of the plurality of optical receiving elements has a Gaussian distribution response.
Doing so would provide an improved optical element.

Regarding claim 16, Molnar in view of Johnson and Tukker, discloses the method of claim 15 and further discloses wherein each of the plurality of optical receiving element is a transparent dielectric element (see Claim 2 rejection for detailed analysis).

Regarding claim 17, Molnar in view of Johnson and Tukker, discloses the method of claim 15 and further discloses wherein each of the plurality of optical receiving element is a grating coupler (see Claim 3 rejection for detailed analysis).

Regarding claim 36, Molnar in view of Johnson and Tukker, discloses the method of claim 15 and further discloses wherein said plurality of optical receiving elements are formed in one or more substrates comprising an illumination source (see Claim 35 rejection for detailed analysis).


13.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Tukker, still further in view of Wang et al., (“Wang”) [US-2019/0094575-A1]
Regarding claim 22, Molnar in view of Johnson and Tukker, discloses the method of claim 17 and fails to explicitly disclose, but Wang discloses wherein each of the plurality of grating couplers has a same angular view (see Claim 8 rejection for detailed analysis).
The same motivation that was utilized in the rejection of claim 8 applies equally to this claim.


14.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Tukker, still further in view of Cui, still further in view of Wang et al., (“Wang”) [US-2019/0094575-A1]
Regarding claim 23, Molnar in view of Johnson, Tukker, Cui and Wang, discloses the method of claim 15 and further discloses wherein each of the plurality of photo detectors has a same angular view (see Claim 9 rejection for detailed analysis).


15.	Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Tukker, still further in view of Hvass et al., (“Hvass”) [US-2012/0286147-A1]
Regarding claim 24, Molnar in view of Johnson, Tukker and Hvass, discloses the method of claim 15 and further discloses wherein the plurality of optical receiving elements are positioned along inner surfaces of an icosahedron (see Claim 10 rejection for detailed analysis).


16.	Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Tukker, still further in view of Hvass et al., (“Hvass”) [US-2012/0286147-A1], still further in view of Russell, (“Russell”) [US-2007/0083289-A1]
Regarding claim 25, Molnar in view of Johnson, Tukker, Hvass and Russell, discloses the method of claim 24 and further discloses wherein each of at least a subset of the inner surfaces of the icosahedron comprises a circuit board on which the plurality of receiving elements are disposed (see Claim 11 rejection for detailed analysis).

Regarding claim 26, Molnar in view of Johnson, Tukker, Hvass and Russell, discloses the method of claim 25 and further discloses wherein at least one of the circuit boards comprises control circuitry configured to form the 3-D image in accordance with received responses of the optical receiving elements and further in accordance with optical transfer functions of the optical receiving elements (see Claim 12 rejection for detailed analysis).


17.	Claims 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Tukker, still further in view of Russell, (“Russell”) [US-2007/0083289-A1]
Regarding claim 29, Molnar in view of Johnson and Tukker, discloses the method of claim 15 and the prior art fails to explicitly disclose wherein said surface comprises at least one flexible circuit board.
However, Russell discloses
a 3-D imaging system (Russell- ¶0094 discloses it is one primary object, to provide dynamic, physically, spatially manipulated system devices, which “sample” and/or “simulate” 3D objects and (periodically or continuously) transmit sampled message data to a computer or microprocessor for image processing and/or other processing”) and further teaches the use of at least one flexible circuit board (Russell- ¶0030 discloses FIG. 2 shows another close-up view of a segment of an AEMS, also implemented in—and essentially disposed within—an electro-active polymer (EAP) substrate. AEMSs can also be disposed upon or within flexible PCBs; conductive fabrics; conductive foam (e.g., carbon-impregnated foam) or other conductive, semi-conductive, or non-conductive strata or substrates. AEMS capabilities will vary widely, depending on chosen substrates, number of Array Elements per unit area, type of electrical and/or mechanical connections between Array Elements, etc.”).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson/Tukker to incorporate the teachings of Russell, and combining the flexible circuit board in Russell with the surface, as taught by Molnar/Johnson/Tukker in the lens-less 3-D imaging device.
Doing so would allow the method to be used in articles of clothing and in other applications where a rigid circuit board is not piratical.

Regarding claim 30, Molnar in view of Johnson, Tukker and Russell, discloses the method of claim 29 and further discloses wherein the flexible circuit board (see Claim 29 rejection for detailed analysis) comprises one or more flex sensors (i.e., strain gauge pair 204 and strain gauge pair 208) adapted to determine a curvature of the flexible circuit board (Russell- ¶0033 discloses FIG. 4 shows an array element mesh system “in action”, statically deployed partially over a conical 3D object. It can be observed that the mesh is distended into a cone-like shape. The AEMS depicted is deployed upon a 3D object that's approximately shaped like a cone (i.e., it is sampling the conical 3D object). The fact that the mesh is covering over a cone-shaped form, is reflected in the conical visual display of the disposition of the mesh, after it has been conformed over the conical 3D object.”; ¶0037 discloses NB: The drawing shown in FIG. 9 refers back to FIG. 1 wherein the joint angles are measured by strain gauge pair 204 and strain gauge pair 208. The angle information from these strain gauge pairs are returned by Element X, Y to Element 0, 0).

Regarding claim 31, Molnar in view of Johnson, Tukker and Russell, discloses the method of claim 29 and further discloses wherein the flexible circuit board (see Claim 29 rejection for detailed analysis) comprises one or more strain gauges (i.e., strain gauge pair 204 and strain gauge pair 208) adapted to determine a curvature of the flexible circuit board (Russell- ¶0033 discloses FIG. 4 shows an array element mesh system “in action”, statically deployed partially over a conical 3D object. It can be observed that the mesh is distended into a cone-like shape. The AEMS depicted is deployed upon a 3D object that's approximately shaped like a cone (i.e., it is sampling the conical 3D object). The fact that the mesh is covering over a cone-shaped form, is reflected in the conical visual display of the disposition of the mesh, after it has been conformed over the conical 3D object; ¶0037 discloses NB: The drawing shown in FIG. 9 refers back to FIG. 1 wherein the joint angles are measured by strain gauge pair 204 and strain gauge pair 208. The angle information from these strain gauge pairs are returned by Element X, Y to Element 0, 0).


18.	Claims 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view Cui, still further in view of Tukker, still further in view of Russell, (“Russell”) [US-2007/0083289-A1]
Regarding claim 32, Molnar in view of Johnson, Cui and Tukker, discloses the lens-less 3-D imaging device of claim 1 and fails to explicitly disclose wherein said surface comprises at least one flexible circuit board.
However, Russell discloses
a 3-D imaging system (Russell- ¶0094 discloses it is one primary object, to provide dynamic, physically, spatially manipulated system devices, which “sample” and/or “simulate” 3D objects and (periodically or continuously) transmit sampled message data to a computer or microprocessor for image processing and/or other processing”) and further teaches the use of at least one flexible circuit board (Russell- ¶0030 discloses FIG. 2 shows another close-up view of a segment of an AEMS, also implemented in—and essentially disposed within—an electro-active polymer (EAP) substrate. AEMSs can also be disposed upon or within flexible PCBs; conductive fabrics; conductive foam (e.g., carbon-impregnated foam) or other conductive, semi-conductive, or non-conductive strata or substrates. AEMS capabilities will vary widely, depending on chosen substrates, number of Array Elements per unit area, type of electrical and/or mechanical connections between Array Elements, etc.”)
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson/Cui/Tukker to incorporate the teachings of Russell, and combining the flexible circuit board in Russell with the surface, as taught by Molnar/Johnson/Cui/Tukker in the lens-less 3-D imaging device.
Doing so would allow the method to be used in articles of clothing and in other applications where a rigid circuit board is not piratical.

Regarding claim 33, Molnar in view of Johnson, Cui, Tukker and Russell, discloses the lens-less 3-D imaging device of claim 32 and further discloses wherein the flexible circuit board (see Claim 32 rejection for detailed analysis) comprises one or more flex sensors (i.e., strain gauge pair 204 and strain gauge pair 208) adapted to determine a curvature of the flexible circuit board (Russell- ¶0033 discloses FIG. 4 shows an array element mesh system “in action”, statically deployed partially over a conical 3D object. It can be observed that the mesh is distended into a cone-like shape. The AEMS depicted is deployed upon a 3D object that's approximately shaped like a cone (i.e., it is sampling the conical 3D object). The fact that the mesh is covering over a cone-shaped form, is reflected in the conical visual display of the disposition of the mesh, after it has been conformed over the conical 3D object.”; ¶0037 discloses NB: The drawing shown in FIG. 9 refers back to FIG. 1 wherein the joint angles are measured by strain gauge pair 204 and strain gauge pair 208. The angle information from these strain gauge pairs are returned by Element X, Y to Element 0, 0”).
	
Regarding claim 34, Molnar in view of Johnson, Cui, Tukker and Russell, discloses the lens-less 3-D imaging device of claim 32 and further discloses wherein the flexible circuit board (see Claim 32 rejection for detailed analysis) comprises one or more strain gauges (i.e., strain gauge pair 204 and strain gauge pair 208) adapted to determine a curvature of the flexible circuit board (Russell- ¶0033 discloses FIG. 4 shows an array element mesh system “in action”, statically deployed partially over a conical 3D object. It can be observed that the mesh is distended into a cone-like shape. The AEMS depicted is deployed upon a 3D object that's approximately shaped like a cone (i.e., it is sampling the conical 3D object). The fact that the mesh is covering over a cone-shaped form, is reflected in the conical visual display of the disposition of the mesh, after it has been conformed over the conical 3D object.”; ¶0037 discloses NB: The drawing shown in FIG. 9 refers back to FIG. 1 wherein the joint angles are measured by strain gauge pair 204 and strain gauge pair 208. The angle information from these strain gauge pairs are returned by Element X, Y to Element 0, 0”).


19.	Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Cui, still further in view of Tukker, still further in view of Guo Qiang Patrick Lo, (“Lo”) [WO-2012/044250-A1]
Regarding claim 37, Molnar in view of Johnson, Cui and Tukker, discloses the lens-less 3-D imaging device of claim 1 and fails to explicitly disclose, but Lo discloses wherein each optical receiving element is a plasmonic antenna (Lo- ¶0009-0010 discloses the metal-semiconductor-metal (MSM) Ge photodetector may enable simultaneously high responsivity and speed by using a SP antenna including a split bull's eye structure” “This photodetector may fully be CMOScompatible and may lead to the development of next-generation nanometer-scale silicon-based optoelectronic devices” “In various embodiments, concentric and parallel grooves may typically be served as opaque surface corrugations surrounding a single aperture or through-hole portion for plasmonic antenna, which may be termed as bull's eye structure and linear grating, respectively).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Molnar/Johnson/Cui/Tukker to incorporate the teachings of Lo, and combining the plasmonic antenna in Lo with the surface, as taught by Molnar/Johnson/Cui/Tukker in the lens-less 3-D imaging device.
Doing so would break an inherent trade-off between speed and quantum efficiency.


20.	Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molnar in view of Johnson, further in view of Tukker, still further in view of Guo Qiang Patrick Lo, (“Lo”) [WO-2012/044250-Al]
Regarding claim 38, Molnar in view of Johnson and Tukker, discloses the method of claim 15 and fails to explicitly disclose, but Lo discloses wherein each optical receiving element is a plasmonic antenna (see Claim 37 rejection for detailed analysis).


Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619